
	
		II
		111th CONGRESS
		2d Session
		S. 3431
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2010
			Mr. Menendez (for
			 himself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve the administration of the Minerals Management
		  Service, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stop Cozy Relationships with Big
			 Oil Act of 2010.
		2.DefinitionsIn this Act:
			(1)MineralThe
			 term mineral has the meaning given the term minerals
			 in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331).
			(2)Mineral
			 mining
				(A)In
			 generalThe term mineral mining means—
					(i)any
			 activity carried out on Federal land on or off a claim (with or without a
			 discovery) for mineral leasing, preleasing, any related activity, prospecting,
			 exploration, development, mining, extraction, milling, beneficiation,
			 processing, or storage of mined or processed materials with respect to any
			 mineral that is under the jurisdiction of the Service; and
					(ii)any reclamation
			 activity for any mineral.
					(B)InclusionsThe
			 term mineral mining includes the construction and use of roads,
			 transmission lines, pipelines, utility corridors, and other means of access
			 across Federal land for an ancillary facility.
				(3)ServiceThe
			 term Service means the Minerals Management Service or a successor
			 agency.
			3.Employee ethical
			 standards
			(a)Gifts
				(1)Prohibition
					(A)In
			 generalAn employee of the Service may not knowingly accept a
			 gift from an entity that is engaged in the business of mineral mining.
					(B)ExceptionsExcept
			 for the value exception, the regulations providing exceptions to the gift rules
			 for Federal employees for gifts from outside sources under part 2635 of title
			 5, Code of Federal Regulations (or successor regulations), shall apply to
			 subparagraph (A).
					(2)ViolationAny
			 person that violates paragraph (1) shall be guilty of a felony and fined under
			 title 18, United States Code, imprisoned for not more than 2 years, or
			 both.
				(b)Financial
			 disclosureThe filing requirements of section 101(f) of the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) shall apply to an employee of
			 the Service in a position classified at an annual income equivalent to a
			 position at or above GS–13 of the Executive Schedule.
			(c)Divestiture
			 requirementAn employee of the Service may not own stock or any
			 other interest in an entity that is engaged in the business of mineral mining
			 during the period of employment of the employee by the Service.
			(d)Outside
			 employmentAn employee of the Service may not be employed by any
			 entity that is engaged in the business of mineral mining during the period of
			 employment of the employee by the Service.
			(e)Revolving
			 door
				(1)Any work for
			 the industryAn employee of the Service shall not work for an
			 entity engaged in the business of mineral mining during the 2-year period
			 beginning on the date of termination of employment of the employee by the
			 Service.
				(2)ViolationAny
			 person that violates paragraph (1) shall be guilty of a felony and punished as
			 provided in section 216 of title 18, United States Code.
				4.Fraudulent
			 statements by employees of the minerals management service
			(a)In
			 generalChapter 47 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1041.Fraudulent
				statements by employees of the Minerals Management ServiceAny officer, employee, or agent of the
				Minerals Management Service (or a successor agency) that knowingly and
				willfully makes any materially false, fictitious, or fraudulent statement or
				representation in the conduct of activities relating to oil and gas regulation
				shall be fined under this title, imprisoned not more than 15 years, or
				both.
					.
			(b)Table of
			 sectionsThe table of sections for chapter 47 of title 18, United
			 States Code, is amended by adding at the end the following:
				
					
						1041. Fraudulent statements by
				employees of the Minerals Management
				Service.
					
					.
			
